Motion Granted; Appeal Dismissed and Memorandum Opinion filed September 29,
2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00591-CV
                                   ____________

                           JACK DANIELS, III, Appellant

                                           V.

                       CHRISTOPHER WALLACE, Appellee


                  On Appeal from County Civil Court at Law No. 1
                               Harris County, Texas
                          Trial Court Cause No. 975998


                      MEMORANDUM OPINION

      This is an appeal from a judgment signed February 9, 2011. On September 21,
2011, the parties filed a motion to dismiss the appeal in order to effectuate a compromise
and settlement agreement. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.